DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry et al. (USPG 20080166195, hereinafter ‘Gentry’).
Regarding claims 2 and 3, Gentry discloses a drill bit 10 being known in the prior art (Figs. 1-3) comprising a shank 14 extending along a bit axis, a transition portion 20 coupled to the shank and a body portion 18 having a distal end 12. The body defines a plurality of axially stacked, progressively sized steps including a first step at the distal end and a terminal step coupled to the transition portion. Each step includes an axial relief A formed on the upper edge of the step, the body portion further defining a body flute 26 extending from the first step to the transition portion. Gentry discloses the different steps having a difference in diameters to produce a difference in hole diameters produced by using the drill bit, but does not explicitly disclose the difference in diameters, or the particular value of the axial relief of each step.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the difference in step diameters (and by extension, the difference in hole diameters formed by each adjacent step of the plurality of steps) to be less than 0.1 inches, or 0.0625 inches, to enable a user to drill different sized holes of desired diameters in a workpiece, depending on the requirements of the product being manufactured.
Additionally, where the only difference between a claim and the prior art is one of relative dimensional differences, and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have also been obvious to one having ordinary skill in the art at the time of filing to provide the axial relief of each step to be between approximately 0.007 and approximately 0.021 inches, to provide the tool with adequate clearance, while not overly weakening the cutting edges, as well as depending upon the overall size of the drill bit. In other words, a step drill bit with a 0.5 inch maximum step diameter would have a very different axial relief than a step drill bit with a 2.0 inch maximum step diameter.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. the presence of an undisclosed axial relief), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Gentry discloses each step also including a diametral relief B.
Regarding claim 6, Gentry does not disclose the particular value of the diametral relief of each step.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the diametral relief of each step to be between approximately -1 degree and approximately 2 degrees, to provide the tool with adequate clearance, while not overly weakening the cutting edges. See also the above-cited case law regarding optimizing ranges.
Regarding claim 7, Gentry discloses each step also including a radial relief C.
Regarding claim 8, Gentry does not disclose the particular value of the radial relief of each step.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the radial relief of each step to be between approximately 0.002 inches and approximately 0.008 inches, to provide the tool with adequate clearance, while not overly weakening the cutting edges. See also the above-cited case law regarding optimizing ranges.
Regarding claim 9, Gentry discloses the body portion further including a step chamfer 24 formed between adjacent steps.
Regarding claim 10, Gentry does not disclose the particular angle of a ramp angle measured between a surface of the step chamfer and a plane extending perpendicular to the bit axis.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the ramp angle of the body portion of the tool with a ramp angle of between approximately 40 degrees and approximately 50 degrees to optimize the transition between steps to be as smooth (e.g. 45 degrees) as possible. See also the above-cited case law regarding optimizing ranges.
Regarding claim 11, Gentry discloses the body further defining a second body flute extending form the first step to the transition portion.
Regarding claim 12, Gentry discloses the plurality of steps including between six steps and seventeen steps.
Regarding claims 13 and 14, Gentry discloses at least two of the steps having respective step heights that are identical to one another, and one of the steps (the tip step that includes the tip cutting edge) having a greater step height than others of the steps.
Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry et al. (USPG 20080166195) in view of Yanagida et al. (USPG 20140023448, hereinafter ‘Yanagida’).
Regarding claim 15, Gentry discloses a drill bit 10 being known in the prior art (Figs. 1-3) comprising a shank 14 extending along a bit axis and a body portion 18 having a distal end 12. The body defines a plurality of axially stacked, progressively sized steps including a first step at the distal end and a terminal step. Each step includes an axial relief A formed on the upper edge of the step, the body portion further defining a body flute 26 extending form the first step to the terminal step. Gentry discloses the different steps having a difference in diameter to produce a difference in hole diameters produced by using the drill bit. Figure 3 of Gentry appears to show the claimed first and second chisel surfaces extending at different relief angles on opposite sides of a chisel edge at a bit tip disposed at the end of the body portion, but Gentry does not explicitly discuss or label these features, or disclose a particular difference in step diameters.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the difference in step diameters (and by extension, the difference in hole diameters formed by each adjacent step of the plurality of steps) to be less than 0.1 inches, to enable a user to drill different sized holes of desired diameters in a workpiece. See above-cited dimensional difference case law.
Yanagida discloses a particular drill bit tip (Fig. 1) having a chisel edge intersecting the bit axis. A first chisel surface 3B is on one side of the chisel edge and a second chisel surface 3C is on an opposite side of the chisel edge, the first and second chisel surfaces defining different first and second relief angles. The first chisel surface defines a first relief angle that is between 10 degrees and 20 degrees, and the second chisel surface defines a second relief angle that is between 25 degrees and 35 degrees (Paragraph [0083]).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the chisel edge, complete with at least the first and second chisel surfaces disclosed by Yanagida to the drill bit tip of Gentry (which, as stated above, appears to already have such a geometry in Fig. 3) in order to provide the tip of the drill with the ability to start a hole while ensuring the cutting edges are strong and the flanks do not wear prematurely (Paragraphs [0032-0034]).
Regarding claim 16, Gentry discloses each step also including a diametral relief B.
Regarding claim 17, Gentry discloses each step also including a radial relief C.
Regarding claim 18, Gentry discloses the body portion further including a step chamfer 24 formed between adjacent steps.
Regarding claim 19, Gentry discloses the body further defining a second body flute extending from the first step to the transition portion.
Regarding claim 20, Gentry discloses the plurality of steps including between six steps and seventeen steps.
Regarding claim 21, Gentry discloses a transition portion 20 being coupled to the shank and the terminal step.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ison et al. (US 8388280, hereinafter ‘Ison’) in view of Gentry et al. (USPG 20080166195).
Regarding claim 22, Ison discloses a drill bit comprising a bit tip, a shank 12 opposite the tip and extending along a bit axis. A body portion 14 has a plurality of axially stacked, progressively sized steps between the bit tip and the shank. The plurality of steps includes a first step adjacent the bit tip. The body portion further defines a body flute extending from the first step to the shank (not labeled, but clearly visible in Fig. 1 where 16 points). One step of the plurality of steps (where 14 points in Fig. 1) has a greater step height than a plurality of adjacent steps. The plurality of adjacent steps is closer than the one step to the bit tip. Ison does not explicitly disclose the difference in diameters of the holes formed by adjacent steps, or an axial relief formed on an upper edge of the step.
However, regarding the difference in hole diameters formed by each pair of adjacent steps of the plurality of steps, Ison discloses the steps 22 being within “a predetermined range of diameters” (Col. 2, Lines 65-67). It would have been obvious to one having ordinary skill in the art at the time of filing to provide the difference in hole diameters formed by each adjacent step of the plurality of steps (i.e. the difference in step diameters themselves) to be less than 0.1 inches, to enable a user to drill different sized holes of the desired predetermined range of diameters in a workpiece, depending on the desired use of the step drill. See also the above-cited dimensional differences case law above.
Gentry discloses a similar step drill, wherein it is disclosed that it is known to provide step drills with an axial relief A on the upper edge of each step to provide clearance along the axis for the cutting surface of the step drill bit as the drill bit is rotated (Fig. 1 & Paragraph [0007]).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide each step of the step drill of Ison with an axial relief, as taught by Gentry, in order to ensure that the cutting surface is provided with an adequate clearance to avoid an excess in friction and heat introduced to the drill and workpiece during operation.
Response to Arguments
Applicant's arguments filed with respect to claims 2-3 and 5-14 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to one having ordinary skill in the art to optimize both the difference in hole diameters and axial relief (Applicant’s remarks filed 04/19/2022, Page 8, second complete Paragraph), and that such modification relies on hindsight reconstruction. This argument is respectfully traversed.
First, Applicant’s argument regarding optimizing the difference in hole diameters is believed to be mischaracterized. There is no discussion in the Final Rejection of 02/01/2022 or above, regarding optimizing the difference in step diameters. Rather, it is recognized that the difference in step diameters has a 1:1 relationship with the diameters of the holes being drilled in the workpiece. If a step drill is desired that can drill in 1/16” intervals, or 0.1 mm intervals, or any conceivable difference in diameters, this alone is enough to modify the step drill bit of Gentry to meet the specific needs of the tool manufacturer or user to enable a user to drill different sized holes of desired diameters in a workpiece.
The discussion of optimizing a variable comes only on applying a particular numerical value to the disclosed, but not quantified, axial relief present in the step drill bit of Gentry. In other words, the routine optimization that would take place to arrive at an axial relief that is adequate enough to prevent the cutting face from rubbing on the workpiece being machined during tool rotation yet not so drastic that the cutting edge is too sharp, and therefore becomes significantly weaker (see illustration provided in Paragraph 24 of the Final Rejection of 02/01/2022) would indeed have been obvious to one having ordinary skill in the art at the time of filing, and would be the only variable that is being optimized.
Therefore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the selection of a diameter of different steps of a step drill to result in different hole diameters is clearly an obvious modification to make. Arriving at an axial relief within the claimed range is also an obvious modification to make to ensure the drill functions as desired, with no excessive heat/friction or chipping/breaking cutting edges, and no knowledge from the present disclosure was relied upon, as the axial relief is present in Gentry, and prescribing this relief with an optimum range of values is held to be an obvious modification to make.
Therefore the rejection of claims 2-3 and 5-14 is maintained.
Applicant’s arguments with respect to claims 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722